Citation Nr: 1015382	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to eligibility for nonservice-connected death 
pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her child


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The decedent had recognized Philippine Guerrilla service from 
January 1945 to February 1946.  He died in October 1996.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In December 2009, 
the Board remanded the appeal.  In February 2010, the 
claimant and her child testified at a video hearing before 
the undersigned.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The decedent had recognized Philippine Guerrilla service from 
January 1945 to February 1946.


CONCLUSION OF LAW

The requirements of basic eligibility for nonservice-
connected death pension benefits based on qualifying service 
by the decedent have not been met.  38 U.S.C.A. §§ 101(2), 
(22), 107, 1521, 1541, 1542, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

Initially, the Board finds that, as will be more fully 
explained below, this appeal is being denied because the 
claimant did not meet the statutory threshold for entitlement 
to the benefits sought, i.e., qualifying service by the 
decedent.  See 38 U.S.C.A. § 107(a).  Therefore, because this 
decision is mandated by the claimant's failure to meet a 
basic prerequisite, the Board is entitled to go forward with 
adjudication of the claim regardless of whether or not VA 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

However, even if the VCAA does apply to the current appeal, 
the Board finds that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board finds that while the claimant was not 
provided notice that fulfills the provisions of 38 U.S.C.A. 
§ 5103(a), including notice of the laws and regulations 
governing disability ratings and effective dates as required 
by the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the August 2008 decision 
and January 2009 statement of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the appellant due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

As to the duty to assist, the Board finds that VA has secured 
all available and identified pertinent evidence and conducted 
all appropriate development.  Specifically, the record shows 
that VA has obtained and associated with the claims file 
verification of the decedent's dates of service.  

In this regard, the Board notes that the appeal was remanded 
in December 2009 to provide the claimant an opportunity to 
testify at a personal hearing before a Veterans' Law Judge 
sitting at the RO (i.e., a Travel Board Hearing).  Instead, 
the RO in February 2010 scheduled her for a video hearing and 
later in February 2010 the claimant and her child testified 
at that video hearing.  The Board finds that because at not 
time before, during, or after the hearing did the claimant 
object to having a video hearing instead of the requested 
Travel Board Hearing that the claimant was not prejudiced by 
being provided a video hearing and a remand to provide a 
Travel Board Hearing is not required because the agency of 
original jurisdiction has substantially complied with the 
Board's remand directions.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008) (holding that only substantial, and not strict 
compliance with the terms of a Remand request, is required); 
Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there 
was no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).
In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The claimant and her child contend that the decedent had 
qualifying service and therefore the appellant is entitled to 
nonservice-connected death pension benefits.  

VA shall pay pension for non-service-connected disability or 
death to the surviving spouse of each veteran of a period of 
war who met the service requirements prescribed in section 
38 U.S.C.A. § 1521(j) of this title, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the decedent 
be a veteran and have active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6.  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.8.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the 
Board has been charged with the duty to assess the 
credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, in November 2008, the 
service department verified that the decedent had recognized 
Philippine Guerrilla service from January 1945 to February 
1946.  Moreover, not only has the claimant never challenged 
either the dates or the character of this service, but these 
findings as to the decedent's dates of service are binding 
and this agency does not have the authority to alter it.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); But see Capellan 
v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).

The Board has considered the testimony of the appellant 
regarding her belief that the decedent had the requisite 
service required to entitle her to nonservice-connected death 
pension benefits.  However, the official documents noted 
above indicate otherwise and those are the service department 
has determined that he did not have the requisite service.  
Accordingly, since Philippine Guerrilla service from January 
1945 to February 1946 does not constitute qualifying military 
service for pension purposes, including too qualify for 
nonservice-connected death pension benefits, the Board finds 
that the appellant does not meet the basic eligibility 
requirements for nonservice-connected death pension benefits 
and her claim must be denied as a matter of law.  See 
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 
ORDER

Entitlement to eligibility for nonservice-connected death 
pension benefits is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


